           Case 4:82-cv-00866-DPM Document 5621-1 Filed 06/01/20 Page 1 of 4




                                  JOHN W. WALKER, P.A.
                                           ATTORNEY AT LAW
                                            1723 BROADWAY
                                     LITTLE ROCK, ARKANSAS 72206
                                       TELEPHONE (501) 374-3758
                                           FAX (501) 374-4187
                                    Email: schilds@jwwlawfirm.com


SHAWN CHILDS*                                                           JOHN W. WALKER (1937-2019)
LAWRENCE WALKER
                                                                        *Licensed to practice in Arkansas and Texas




     March 27, 2020

     Via Electronic Mail

     Devin R. Bates
     Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C.
     425 West Capitol Avenue
     Suite 1800
     Little Rock, AR 72201
     501-688-8800
     Email: dbates@mwlaw.com

           RE:    Little Rock Sc. v. Pulaski County Sp. Sc., 4:82-cv-866 (E.D. Ark.)

     Dear Counsel:

            We understand that Pulaski County Special School District (“District”) is
     experiencing unprecedented challenges, as state and local governments throughout
     the country take emergency measures to contain the COVID-19 pandemic. As
     counsel for the Intervenors in the above-captioned case, we are concerned about the
     effect of the pandemic and these emergency measures on the Intervenor Class and,
     thus, are reaching out to assess the services being provided to students in the
     District and to offer support and guidance during this uncertain time. We also
     request that by April 2, 2020, you advise us of your availability for a conference call
     to discuss these important issues




                                                 A
       Case 4:82-cv-00866-DPM Document 5621-1 Filed 06/01/20 Page 2 of 4
                                                                                                Page 2 of 4



       As you know, Arkansas Secretary of Health Nathaniel Smith, in consultation
with Governor Asa Hutchinson, closed all Arkansas public school facilities to
students through April 17, 2020, in light of the ongoing COVID-19 pandemic.1 In
that directive, the Secretary recommended that “provision of academic support
[and] alternatives for school based meals as well as other services (e.g. behavioral
and mental health services) for economically and physically vulnerable
children…must all be addressed.” Id. (parenthetical in original). The Arkansas
Department of Education states the District is allowed to “provide meals to be
consumed and taken offsite.”2 In fact, it appears that at three school districts—
Marion, West Memphis and Fayetteville—are already using school bus services to
deliver meals to students in need.3

      According to the Arkansas Department of Education, economically
disadvantaged students are 49% of the District's population. Furthermore,
approximately 93% of the students at Harris Elementary School, 83% of the
students at College Station Elementary School, and 69% of the students at Clinton
Elementary School—which are racially identifiably Black schools—are economically
disadvantaged. Because of racial inequalities in access to the internet and
computers, as well as racial disparities in special education and school discipline,
the burdens of the school closures on access to adequate nutrition, distance
learning, and other academic programs will likely disproportionately fall on Black
students.

       The District has an affirmative duty to both end express racial segregation
and “to take whatever steps might be necessary to convert to a unitary system in
which racial discrimination would be eliminated root and branch.” Little Rock Sch.
Dist. v. Pulaski Cty. Special Sch. Dist. No. 1, 778 F.2d 404, 410 (8th Cir. 1985)
(quoting Raney v. Board of Education, 391 U.S. 443, 446 (1968)); see also Stout v.
Jefferson Cty. Bd. of Educ., 882 F. 3d 988, 1010 (11th Cir. 2018). Each failure or
refusal of the District to fulfill this duty continues the constitutional violation.
Columbus Bd. of Educ. v. Penick, 443 U.S. 449, 459 (1979); United States v.
Lawrence Cty. Sch. Dist., 799 F.2d 1031, 1044 (5th Cir. 1986). The District must
also demonstrate an ongoing good faith commitment to non-discrimination. See
Freeman v. Pitts, 503 U.S. 467, 498-99 (1992). This continuing duty under the

1
  Arkansas Secretary of Health’s Directive
https://www.healthy.arkansas.gov/images/uploads/pdf/Directive_03.19.2020_final.pdf.
2
  Arkansas Dep’t of Educ., Guidance for Schools Regarding COVID-19 (Mar. 18, 2020), at
http://adecm.arkansas.gov/ViewApprovedMemo.aspx?Id=4328.
3
  List: Free meal distribution sites for students and seniors during COVID-19 outbreak, WMC5 (Mar. 16, 2020),
https://www.wmcactionnews5.com/2020/03/16/list-free-meal-distribution-sites-students-during-covid-outbreak/;
Fayetteville school buses to deliver meals to kids during COVID-19 closures, 4029 News (Mar. 16, 2020),
htthttps://www.4029tv.com/article/fayetteville-school-buses-to-deliver-meals-to-kids-during-covid-19-
closures/31677981.
                                                     2
      Case 4:82-cv-00866-DPM Document 5621-1 Filed 06/01/20 Page 3 of 4
                                                                               Page 3 of 4


desegregation order, therefore, requires the District to take affirmative steps to
prevent disproportionate harms to the Black schoolchildren under its care.

       While we realize circumstances and policies are evolving daily, it is
incumbent upon the District to fulfill its obligations to all students, even in the face
of unforeseen obstacles. To that end, the District must ensure that all students have
reasonable access to student meals and are able to continue their education through
online or other forms of distance learning. Further, the District should ensure that
all student suspensions and expulsions run concurrent with the school closures.

       Based upon representations made during the court-ordered monthly
conference that was held yesterday, I understand that the District has been
providing meal services to its students since March 23, 2020 and will continue to do
so while the District is closed as ordered by the State of Arkansas. I also found out
from Dr. Janice Warren during this meeting that the meal services consist of
breakfast and lunches that are delivered at the regular stops made by the District’s
school buses.

       In order to fully understand and assess the impact of the school closures on the
Intervenor Class, we request a conference call with you as soon as possible. Please
contact us by April 2, 2020, about your availability for this call. We further request
that, during the call, you are prepared, to the extent possible, to discuss the following:

      1. Is the District capable of offering distance learning to all students during
         the current school closures? Distance learning may include, but is not
         limited to, online learning, hard copy educational lessons and student work,
         or a hybrid model.

             a. If yes, is the District offering such learning opportunities to all
                students? Please describe what is being offered and how parents and
                students have been informed of this opportunity.

             b. If no, please explain why distance learning is not being offered to all
                students in the District.

             c. If distance learning is being offered to some but not all students in
                the District, please explain to what students (schools, grades)
                distance learning is being offered and why.

      2. Are there obstacles that prevent more equitable siting of Grab n Go sites?
         If so, what are those obstacles and how can they be overcome?

      3. Describe how the District is communicating with parents and students
         regarding updates throughout the current closures. Where possible, please
         provide dates and mediums for mass communications.
                                            3
      Case 4:82-cv-00866-DPM Document 5621-1 Filed 06/01/20 Page 4 of 4
                                                                            Page 4 of 4


      4. All other information the District believes may assist us in our review.

       Again, we understand the unique challenges that this crisis presents for the
District. We also hope that you see us as a resource to help ensure racial equity in
the District’s actions during this public health crisis. If you have any questions
regarding this letter or would like to otherwise discuss this matter, please contact us
at (501) 374-3758 or via our email addresses below.

      We look forward to speaking with you soon.

                                 Sincerely yours,

                                   /s/ Shawn G. Childs
                                 Shawn G. Childs
                                 Ark. Bar #99058
                                 Lawrence Walker
                                 Ark. Bar #2012042
                                 JOHN W. WALKER, P.A.
                                 1723 Broadway
                                 Little Rock, Arkansas 72206
                                 501-374-3758
                                 501-374-4187 (facsimile)

                                 email: schilds@jwwlawfirm.com
                                        lwalker@jwwlawfirm.com




                                                     Counsel for the Intervenor Class




                                          4
